Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 5, “an open position for insertion of the arm of the patient” should read --an open position designated for insertion of the arm of the patient--
In claim 1, line 6, “a closed position over top of the arm of the patient” should read --a closed position designated over top of the arm of the patient--
In claim 5, line 9, “engaged to the close the opening” should read --engaged to close the opening--
Claims 2-4 and 6-8 are objected to based on dependency to an objected to claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 6/5, 7/5, and 8/5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the neck" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the neck of the patient” in claim 3, line 2 should read --a neck of the patient-- as a patient’s neck is first introduced. 
Claim 4 recites the limitation "the opposite shoulder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the opposite shoulder” in claim 4, line 2 should read --an opposite shoulder-- as a patient’s shoulder is first introduced. 
Claim 5 recites the limitation "the elbow" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the elbow” in claim 5, line 4 should read --an elbow-- as a patient’s elbow is first introduced. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, “the flap having an opening that exposes at least a forearm portion” in lines 6-7 should read --the flap having an opening that is configured to expose at least a forearm portion-- so that a forearm of a patient is not included as a structural element of this invention. Also, “an inner adhesive layer attached to an inner surface of the flap around the opening to releasably adhere to the 
Regarding claim 3, “a neck support portion positionable around the neck” in lines 1-2 should read -- a neck support portion configured to positionable around a neck-- so that a neck of a patient is not included as a structural element of this invention. 
Regarding claim 4, “a shoulder support portion positionable over the opposite shoulder” should read --a shoulder support portion configured to be positionable over an opposite shoulder-- so that a shoulder of a patient is not included as a structural element of this invention. 
Regarding claim 5, “a second portion that wraps over a forearm” in line 3 should read --a second portion designated to wrap over a forearm-- so that a forearm of a patient is not included as a structural element of this invention. Also, “having an opening that exposes” in lines 4-5 should read --having an opening that is configured to expose--. Lastly, “inner adhesive layer attached around a periphery of the second portion around the opening to adhere to the forearm” in lines 6-7 should read --inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767).
Regarding claim 1, a third embodiment of Pitaoulis discloses (Paragraph 50; Figures 13-14) a medical bandage 210 (Figures 13-14, radial access catheterization sleeve 210), comprising: a bandage substrate (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220) having a portion 226 (Figures 13, bottom panel 226 includes portion between side edge 214 and fold line 222 lies under a patient’s arm) designated to receive and underlie an arm of a patient as a non-sterile area (Figure 13, portion between side edge 214 and fold line 222 lies under a user’s arm is a non-sterile area); a flap 228 (Figures 13-14, top panel 228 is a flap portion defined between the side edge 216 and fold line 222) attached longitudinally along one edge 222 (Figure 13, fold line 222) of the non-sterile area (Paragraph 50 and Figures 13-14, flap portion from side edge 216 to fold line 222 is attached longitudinally along fold line 222) of the bandage substrate (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220) and positionable in: (i) an open position (Figure 13, open position for insertion of a patient’s arm) designated for insertion of the arm of the patient; and (ii) a closed position (Figure 14, closed position by positioning flap over top of the patient’s arm) designated over top of the arm of the patient, the flap 228 (Figures 13-14, top panel 228 is a flap portion defined between the side edge 216 and fold line 222) having an opening 230 (Figures 13-14, access opening 230) that is configured to expose at least a forearm portion as a sterilizable area of the arm of the patient for therapeutic or diagnostic access to a blood vein (Paragraph 50, access opening 230 over arm of the patient is sterile for being catheterized); 
However, the third embodiment of Pitaoulis fails to explicitly disclose an an inner adhesive layer attached to an inner surface of the flap around the opening, configured to releasably adhere to the arm of the patient; an access panel sized to cover the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel.
analogous flap 18 (Paragraphs 39-40 and Figure 3, outer surface 18 of the collapsible tubular side wall 16) around (Paragraph 45, adhesive 32 near and around the opening 30) the analogous opening 30 (Figure 3, opening 30), configured to releasably adhere to the arm of the patient (Paragaph 45, adhesive 32 then can be secured to the patient) 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner surface around the opening on the flap of the third embodiment of Pitaoulis, to include an inner adhesive layer as taught by the first embodiment of Pitaoulis, in order to provide an improved medical bandage with an adhesive provided in proximity to the opening so that the inner surface of the medical bandage can be secured to the skin of the patient near the site where catheterization will take place to ensure that the desired location on the patient remains accessible and to maintain sterility of that location (first embodiment of Pitaoulis, Paragraph 43 and 45).
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis fails to explicitly disclose an access panel sized to cover the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel.
A fifth embodiment of Pitaoulis teaches (Paragraphs 55-56; Figures 18-19) an access panel 432 (Figure 19, flap 432) sized to (Figure 19, flap 432 is sized to the sterile opening 428) the analogous opening 428 (Paragraphs 55-56 and Figure 19, sterile opening 428); and an outer adhesive layer 436 (Paragraph 55 and Figure 19, adhesive 436) attached to an outer surface (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm) of the analogous flap 420 (Figures 18-19, top surface 420 of the sleeve 410) around (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm, around the opening 428) the analogous opening 428 (Paragraphs 55-56 and Figure 19, sterile opening 428) to releasably adhere (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to an outer annular area (Figure 19, flap 432 has outer annular area adhered to adhesive 436) of the access panel 432 (Figure 19, flap 432).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the flap of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis, to include an access panel and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an access panel attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 
However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis fails to explicitly disclose an access panel sized to cover the opening.
Glassman teaches (Col. 2, lines 43-49; Col. 3, lines 51-55; Figure 1) an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous access panel 15 (Figure 1, incise-drape 15) sized to cover (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12 (Figure 1, opening 12).
Overall, it would not require undue experimentation to replace the access panel 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19, opening 434 in flap 432) in the fifth embodiment of Pitaoulis, for the access panel 15 (Glassman, Figure 1, incise-drape 15) without a 
Regarding claim 2, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Paragraph 45 and Figure 3 of the first embodiment of Pitaoulis) a removable backing layer (first embodiment of Pitaoulis, Paragraph 45, release liner) selectively removable from (first embodiment of Pitaoulis, Paragraph 45, release liner on the adhesive 32 near the opening 30 can be removed and the adhesive 32 then can be secured to the patient) the inner adhesive layer 32 (first embodiment of Pitaoulis, Paragraph 45 and Figure 3, adhesive 32) to expose (first embodiment of Pitaoulis, Paragraph 45, remove release liner to expose adhesive 32) the inner adhesive layer 32 (first embodiment of Pitaoulis, Paragraph 45 and Figure 3, adhesive 32).
Regarding claim 5, a third embodiment of Pitaoulis discloses (Paragraph 50; Figures 13-14) a medical bandage 210 (Figures 13-14, radial access catheterization sleeve 210), comprising: a bandage substrate (Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220) having a first portion 226 (Figures 13, bottom panel 226 includes portion between side edge 214 and fold line 222 lies under a patient’s arm) designated to receive and underlie an arm of a patient as a non-sterile area (Figure 13, portion between side edge 214 and fold line 222 lies under a user’s arm is a 
However, the third embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; and an outer protective cover releasably engaged to close the opening
A first embodiment of Pitaoulis teaches (Paragraphs 39-40, 43, 45; Figure 3) an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32) attached around a periphery (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve) of the analogous second portion 18 (Paragraphs 39-40 and Figure 3, outer surface 18 of the collapsible tubular side wall 16) around (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve, near and around the opening 30) the analogous opening 30 (Paragraph 45, opening 30) and configured to adhere to the forearm of the patient (Paragaph 45, adhesive 32 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through (Paragraph 50, access opening 230 over arm of the patient is sterile for being catheterized) the analogous opening 30 (Paragraph 45, opening 30).

However, the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening; and an outer protective cover releasably engaged to close the opening
A fifth embodiment of Pitaoulis teaches (Paragraphs 55-56; Figures 18-19) an outer protective cover 432 (Figure 19, flap 432) releasably engaged (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to the analogous opening 428 (Paragraph 55-56 and Figure 19, sterile opening 428).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the second portion of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis, to include an outer protective cover and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an outer protective cover attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 

Glassman teaches (Col. 2, lines 43-49; Col. 3, lines 51-55; Figure 1) an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous outer protective cover 15 (Figure 1, incise-drape 15) to close (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12 (Figure 1, opening 12).
Overall, it would not require undue experimentation to replace the outer protective cover 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19, opening 434 in flap 432) in the fifth embodiment of Pitaoulis, for the outer protective cover 15 (Glassman, Figure 1, incise-drape 15) without a window of Glassman, so that the outer protective cover (Pitaoulis, Figure 19, flap 432; Glassman, Figure 1, incise-drape 15) is capable of closing the opening (Pitaoulis, Figure 19, sterile opening 428; Glassman, Figure 1, opening 12). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer protective cover of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis, so that it closes the opening as taught by Glassman, in order to provide an improved medical bandage that is capable of covering the opening to maintain sterility and simplify securement over an operative area, saving considerable man-power (Glassman, Col. 2, lines 43-49). 
Regarding claim 6, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Paragraph 45 and Figure 3 of the first embodiment of Pitaoulis) an inner protective cover (first embodiment of Pitaoulis, Paragraph 45, release 
Regarding claim 7, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Paragraphs 50 and Figures 13-14 of the third embodiment of Pitaoulis; in Paragraph 55 and Figure 19 of the fifth embodiment of Pitaoulis) that the outer protective cover 432 (fifth embodiment of Pitaoulis, Figure 19, flap 432) comprises a flap 432 (fifth embodiment of Pitaoulis, Figure 19, flap 432) attached along one edge (fifth embodiment of Pitaoulis, Paragraph 55, flap 432 is mounted hingedly to the sleeve 410 at a permanent hinge line 433 in proximity to both the sterile opening 428) to the bandage substrate (third embodiment of Pitaoulis, Paragraph 50 and Figures 13-14, bandage substrate from side edges 214 to 216 and 218 to 220).
Regarding claim 8, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above and further discloses (in Col. 2, line 61Figure 1 of Glassman) that the outer protective cover 15 (Figure 1, incise-drape 15) is transparent (Col. 2, line 61, transparent incise-drape 15).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767) and in further view of Gordon (U.S. Patent Pub. No. 20200030047). 
Regarding claim 3, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the 
Gordon teaches (Paragraphs 4, 11, 75, 77; Figure 5A) an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a neck support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable around a neck of the patient (Paragraph 77 and Figure 5A, straps 554 may pass around the patient's neck).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, to include the neck support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Regarding claim 4, the combination of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman discloses the invention as described above but fails to explicitly disclose a shoulder support portion configured to be positionable over an opposite shoulder of the patient.
Gordon teaches (Paragraphs 4, 11, 75, 77; Figure 5A) an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a shoulder support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis in view of Glassman, to include the shoulder support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786